Case: 15-41106      Document: 00513833399         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-41106
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        January 12, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JUAN MANUEL ESPARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:08-CR-40-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Manuel Esparza, federal prisoner # 67544-079, appeals the denial
of a reduction under 18 U.S.C. § 3582(c)(2) of the 17-year prison sentence
imposed for his guilty plea convictions of conspiring to possess with intent to
distribute, and possessing with intent to distribute, more than five kilograms
of cocaine. He argues that the district court erred by construing his pro se
letter seeking appointment of counsel as a § 3582(c)(2) motion and denying him


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41106    Document: 00513833399     Page: 2   Date Filed: 01/12/2017


                                 No. 15-41106

a reduction without written reasons and without considering the factors in 18
U.S.C. § 3553(a) or his post-sentencing rehabilitation and training.
      We review the district court’s interpretation of the guidelines and
sentencing statutes de novo. United States v. Carter, 595 F.3d 575, 577 (5th
Cir. 2010). Esparza was not eligible for a reduction because his sentence was
not “based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.” § 3582(c)(2). Rather, the district court sentenced
Esparza to 17 years of imprisonment based on his binding agreement under
Federal Rule of Criminal Procedure 11(c)(1)(C). See Freeman v. United States,
564 U.S. 522, 534-40 (2011) (Sotomayor, J., concurring); United States v.
Benitez, 822 F.3d 807, 809-12 (5th Cir. 2016). Therefore, we affirm the district
court’s denial of a sentence reduction. See 28 U.S.C. § 2111; United States v.
Gonzalez-Balderas, 105 F.3d 981, 984 (5th Cir. 1997). To the extent that
Esparza challenges the district court’s denial of his request for appointment of
counsel, a § 3582(c)(2) movant has no such right, United States v. Whitebird,
55 F.3d 1007, 1010-11 (5th Cir. 1995), and the interests of justice did not
warrant a discretionary appointment given his statutory ineligibility for a
sentence reduction.
      AFFIRMED.




                                       2